Citation Nr: 1747872	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for B-cell lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this case to the Agency of Original Jurisdiction (AOJ) in December 2016 with instructions to review the expanded record, specifically to include a June 2016 Veterans Health Administration (VHA) opinion and a September 2016 statement from the Veteran, and then readjudicate the case and issue a supplemental statement of the case, if warranted.  The AOJ completed the requested action by readjudicating the case in a January 2017 supplemental statement of the case.  Therefore, VA at least substantially complied with the Board's December 2016 remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The probative evidence of record does not show that it is at least as likely as not that the Veteran's B-cell lymphoma is causally related to any incident of his active service, to include exposure to fuels and radiation from radar systems.


CONCLUSION OF LAW

The criteria for entitlement to service connection for B-cell lymphoma are not met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran and other evidence submitted by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of an examination or opinion when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Board obtained an opinion from the VHA in July 2016.  The physician who provided the VHA opinion reviewed the record, considered the Veteran's reported medical and military history, and addressed the likely etiology of the Veteran's B-cell lymphoma, providing supporting explanation and rationale for all conclusions reached.  The Veteran was provided an opportunity to respond to the opinion and, in September 2016, submitted a statement in response to the VHA opinion.  The Board finds that the July 2016 VHA opinion provides the information necessary to render a full decision on the claim, and is therefore adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his B-cell lymphoma, as well as his claimed in-service exposure to fuels and radar radiation.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Analysis

The Veteran contends that he developed B-cell lymphoma due to exposure to chemicals and radar radiation while performing his duties as a petroleum storage specialist during active service.  Specifically, he has reported that his duties included moving and handling storage drums of unknown contents, and refueling the generators that powered radars and missile launchers.  He has identified fuels of diesel, "MOGAS", JP-4, and JP-8 as the specific chemicals to which he was exposure.  See, e.g., December 2015 Board hearing transcript.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The medical evidence of record reflects that testing conducted in June 2004 revealed large B-cell lymphoma.  The Veteran's treatment for the condition included Rituxan and chemotherapy.  At an April 2008 follow-up visit, he was "doing very well".  The attending physician noted, "He looks better than I have ever seen him."  At a May 2009 follow-up visit, the attending physician noted, "he looks so much better than he did when I initially saw him that I think he must be disease free."  At a May 2010 follow-up visit, the attending physician noted, "On examination he looks terrific and there is no evidence of recurrent lymphoma."  As such, the evidence shows that the Veteran had B-cell lymphoma during or in proximity to the claim for service connection.  Therefore, the question remaining for consideration is whether the Veteran's current B-cell lymphoma is causally or etiologically related to his active service.

The Veteran's service treatment records do not show, and the Veteran does not contend, that his B-cell lymphoma had its onset during his active service.  There is no diagnosis of B-cell lymphoma or any other cancer in the service treatment records.  As discussed above, the Veteran's B-cell lymphoma was originally diagnosed in 2004, several decades after his separation from active service.  Therefore, the record does not show that entitlement to service connection for B-cell lymphoma is warranted on the basis of in-service onset of the condition.

The Veteran's primary contention throughout the appeal period has been that his B-cell lymphoma is due to in-service exposure to chemicals and radar radiation.  The Veteran's assertions that he was exposed to fuels and radar radiation are considered competent and credible given the circumstances of his service, as shown by his service records.  See 38 U.S.C.A. § 1154(a).  However, his assertion that his current B-cell lymphoma is causally related to his in-service exposure to fuels and radar radiation is not considered competent because he has not been shown to possess the specialized knowledge and experience required to provide an opinion on a matter as medically and scientifically complex as the likely cause of his cancer.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, his assertions in that regard are not probative as to the matter.

To determine whether there is a causal link between the Veteran's in-service exposure to fuels and radar radiation and his current B-cell lymphoma, the Board turns to the competent evidence of record, which in this case consists of the July 2016 VHA opinion.  The physician who provided that opinion reviewed the record and noted the Veteran's June 2004 diagnosis of B-cell lymphoma and the Veteran's contention that the condition is causally related to his in-service exposure to fuels and/or radiation from radar systems.  The physician explained that he is particularly qualified to provide an opinion on this matter, as he is an ABIM board-certified medical oncologist who supervises a clinic specializing in diffuse large B-cell lymphoma.  The physician further noted the specific types of fuel to which the Veteran was exposure in service, namely, diesel, MOGAS, JP-4, and JP-8.  The physician opined that, based on his experience and review of the extant medical and scientific literature, there is no compelling data linking exposure to the specific fuels described by the Veteran or that non-ionizing radiation, as would be generated by radar, would increase the risk of developing diffuse large B-cell lymphoma.  He concluded that it is therefore highly unlikely that the Veteran's diffuse large B-cell lymphoma was related to either the fuel and/or radar exposure as claimed.

The Board affords probative weight to the VHA physician's opinion.  The physician established himself as a specialist in the area of B-cell lymphoma and therefore particularly qualified to render an opinion as to the likely cause of the Veteran's specific condition.  The examiner also reviewed the record and demonstrated knowledge of the Veteran's medical and military history.  The physician based his opinion on his substantial experience, which includes supervising a clinic that specializes in diffuse large B-cell lymphoma, and on a review of medical and scientific literature.  The Board finds that the physician's opinion is well supported and provides insight into the medical aspects of the Veteran's disability.  The opinion is therefore due probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000). 

The Board has considered the Veteran's assertion that the July 2016 VHA opinion is inadequate for decision-making purposes because the VHA physician only discussed non-ionizing radiation and did not discuss exposure to ionizing radiation.  However, the Veteran has only identified in-service exposure to radiation from radar systems.  The Veteran has not been shown to be competent to classify radiation as ionizing or non-ionizing.  Moreover, the competent evidence of record shows that radiation from radar systems is non-ionizing.  Specifically, the July 2016 VHA physician, who has specialized medical and scientific knowledge with regard to B-cell lymphoma, classified radar radiation as non-ionizing.  Furthermore, the Veteran submitted an internet-based article on cancer and radiation from www.cancer.org that classifies radar radiation as non-radiating.  The article also states, "Questions have been raised about exposure to radar and the risk of developing cancer", but, "To date there is very little evidence to support such a connection".  Therefore, the Board finds that there is no competent evidence showing that the Veteran was exposed to ionizing radiation during his active service or that his in-service exposure to non-ionizing radiation caused his current B-cell lymphoma.

The Board acknowledges that the Veteran has suggested he may have been exposed to herbicide agents, to include Agent Orange, during his active service and that that exposure might also have caused his B-cell lymphoma.  Specifically, in correspondence received in April 2011, the Veteran states that his in-service duties included unloading equipment and vehicles from rail cars, and cleaning the unloaded equipment and vehicles.  He states that there "was some sort of film on this equipment, being young and naïve I did not give it much thought on what that film could be, I just followed orders, at that time no one knew about agent orange."  He also stated that he did not know what was contained in the drums he moved and stored, "but since I have agent orange symptoms it is more likely than not that it might of been agent orange."  The Board finds the Veteran's statements to be speculative.  He does not give any rationale for believing that the film or the drum contents were Agent Orange other than the fact that he currently has symptoms consistent with Agent Orange exposure.  He has not contended that he was told that the film or drum contents were Agent Orange or that he saw any signs or markings indicating that they were Agent Orange.  He has not submitted evidence to show that Agent Orange was stored or otherwise present at his duty stations during his period of active service.  Given the purely speculative nature of the Veteran's assertions in this regard, the Board finds such assertions not to be credible evidence that he was exposed to Agent Orange.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant).  Therefore, the Board finds that there is no credible evidence showing that the Veteran was exposed to Agent Orange during his active service.

In summary, the probative evidence of record does not show that it is at least as likely as not that the Veteran's B-cell lymphoma is causally related to any incident of his active service, to include exposure to fuels and radiation from radar systems.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for B-cell lymphoma.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for B-cell lymphoma is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


